Citation Nr: 0425419	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether a March 1994 rating decision was clearly and 
unmistakably erroneous for failing to assign an initial 
compensable evaluation effective May 4, 1956, for service-
connected low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1951 to June 
1954.

This case was remanded by the Board of Veterans' Appeals 
(Board) in January 2004 to the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO) for the 
issuance of a Supplemental Statement of the Case, which was 
sent to the veteran in February 2004.


FINDINGS OF FACT

1.  In May 1956, the veteran filed a claim of entitlement to 
service connection for back disability.  The RO denied the 
claim in an April 1959 rating action.  The veteran was 
notified of the action later in April 1959; he did not timely 
appeal.

2.  A March 1994 rating decision granted service connection 
for low back disability based on clear and unmistakable error 
and assigned an initial noncompensable evaluation effective 
May 4, 1956; the veteran did not timely appeal.  

3.  The March 1994 rating decision assignment of an initial 
noncompensable evaluation for service-connected low back 
disability effective May 4, 1956, was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.


CONCLUSION OF LAW

The March 1994 rating decision did not contain clear and 
unmistakable error in the assignment of an initial 
noncompensable evaluation for service-connected low back 
disability effective May 4, 1956.  38 C.F.R. § 3.105 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to clear and unmistakable error (CUE) claims.  In Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001), the United States 
Court of Appeals for Veterans Claims (Court) held that "there 
is nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."  In concluding 
that the VCAA is not applicable to allegations of CUE, the 
Court's majority opinion explained that even though the VCAA 
is a reason to remand "many, many claims, . . . it is not an 
excuse to remand all claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims.  
However, the Court further indicated that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE it is not by itself a 
claim for benefits.  Thus, CUE is fundamentally different 
from any other kind of action in the VA adjudicative process.  
A litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant", as defined by 38 U.S.C.A. § 5100 (West 2002), 
cannot encompass a person seeking a revision of a final 
decision based upon CUE.  As a consequence, VA's duties to 
notify and assist contained in the VCAA are not applicable to 
CUE claims.  See also 38 C.F.R. § 20.1411(c), (d) (2003).


Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.  The Board hastens to point 
out that general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2003).  The veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument on this matter.  They have not 
pointed to any pertinent evidence that exists and which has 
not been associated with his VA claims folder and they have 
not asked that any additional evidence be obtained.  The 
Board observes in this connection that in general a CUE claim 
does not involve the submission of additional evidence apart 
from what already resides in the claims folder.  In this 
case, as discussed below, the outcome rests on the 
interpretation of evidence already contained in the claims 
folder.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103.  

Law and Regulations

Final decisions may be reversed or amended where evidence 
establishes that clear and unmistakable error existed.  38 
C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

Only the law as it existed at the time of the rating decision 
may be considered.  See 38 C.F.R. § 20.1403(b) (2003).  In 
other words, the Board cannot apply the benefit of hindsight 
to its evaluation of the March 1994 decision in determining 
whether CUE existed.  Cf. Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  

At the time of the March 1994 rating decision, 38 C.F.R. § 
4.71a, Diagnostic Code 5295 provided that a noncompensable 
evaluation was assigned for lumbosacral strain involving 
slight subjective symptoms only; a 10 percent evaluation was 
assigned for lumbosacral strain with characteristic pain on 
motion; a 20 percent evaluation was assigned for lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, in the standing 
position; and a 40 percent evaluation was assigned for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
This diagnostic code remains essentially the same at present.  
Compare 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1956), with 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1993) .

Factual Background 

The veteran's service medical records reveal that he 
complained of low back pain in February 1952.  He was 
hospitalized from October to December 1952 after a footlocker 
fell on his foot.  The diagnoses were simple fracture of the 
left fifth toe; and mild lumbosacral strain, acute.  X-rays 
of the low back showed sacralization of L5 bilaterally with 
pseudo-arthrosis and minimal osteoarthritic changes.  It was 
noted in late November that the veteran's back was better and 
that he was walking well.  When hospitalized for gastritis 
from January to February 1954, his back was noted to be 
negative on general physical examination.  On hospitalization 
in May 1956 for genitourinary problems, his back and 
extremities appeared normal.

A claim for service connection for foot, stomach, and back 
disabilities was received by VA from the veteran on May 4, 
1956.  


The veteran's complaints on VA disability evaluation in 
August 1956 included the notation that his back bothered him 
once in a while when he lifted something very heavy.  On 
special orthopedic examination, the veteran complained of low 
back and left foot pain that began in service.  On physical 
examination, the veteran's gait, stance, and posture were 
normal.  Spinal mobility was normal with no muscle spasm; 
straight leg raising was normal.  There was full range of 
motion in the joints of the extremities.  The veteran had 
bilateral second degree pes planus.  The left little toe 
appeared normal.  X-rays of the lumbosacral spine revealed 
exaggeration of the lordotic curve and a horizontal tilt to 
the sacrum with slight narrowing of the interspace between L5 
and S1.  The diagnoses were weak feet, manifested by second 
degree pes planus, bilateral; and narrowing of the interspace 
between L5 and S1 vertebrae, cause undetermined.

An August 1956 rating decision granted service connection for 
a stomach ulcer and fracture of the left little toe and 
denied service connection for pes planus; the claim for 
service connection for low back disability was not addressed.  
A VA notification letter sent to the veteran later in August 
1956 did not mention the claim for service connection for low 
back disability.

An April 1959 rating decision noted that the rating decision 
of August 1956 failed to dispose of the prior claim for 
service connection for back disability.  The April 1959 
rating decision denied entitlement to service connection for 
low back disability.  The veteran was notified of the denial 
in a letter later in April 1959.

The veteran complained of gastrointestinal disability, but 
did not complain of a low back disability, on VA disability 
evaluation in July 1961.  This evaluation did not include a 
musculoskeletal examination.

The veteran was hospitalized at a VA hospital from October to 
November 1961 with complaints of headaches and fever.  He did 
not note any back disability, and no musculoskeletal 
examination was conducted.

Received by VA on November 25, 1981 was a VA Form 21-527, 
Income-Net Worth and Employment Statement (In support of 
Claim for Total Disability Benefits).  The veteran noted in 
the claim that his problems included back disability.

It was noted on VA disability evaluation in December 1981 
that the veteran had been recently shot in the left forearm 
and elbow with a shotgun.  The veteran noted on 
musculoskeletal examination that for several years if he used 
his back too much he had intermittent pain in the lower back.  
Physical examination revealed a normal posture and gait with 
negative straight leg raising bilaterally.  Forward flexion 
of the lumbar spine was 80 degrees and backward extension was 
25 degrees with no particular discomfort.  X-rays of the 
lumbosacral spine did not show any abnormality.  Chronic 
lumbosacral strain was diagnosed.

A January 1982 rating decision granted entitlement to 
nonservice-connected pension effective November 14, 1981.  
The veteran's nonservice-connected disabilities included low 
back disability, which was assigned a 10 percent rating.

According to a claim from the veteran received by VA in 
January 1994, the rating decision of April 1959 was clearly 
and unmistakably erroneous in denying service connection for 
low back disability.

The veteran complained on VA orthopedic examination in 
February 1994 of a 30 year history of back problems.  
Physical examination revealed spasms on the right side.  
Forward flexion was to 30 degrees with spasm and backward 
extension was to 5 degrees with spasm.  The veteran had 
scolosis and a stiff back with pain evident on motion.  
Weakness of the right ankle and foot was also noted.  X-rays 
of the lumbar spine showed minimal spurring at L2-3 and L5-
S1.  The diagnosis was scolosis with pain and muscle spasm of 
the lumbosacral spine with weakness of the right foot 
secondary to disc disease, L5-S1, on the right.

A March 1994 rating decision granted service connection for 
low back disability based on clear and unmistakable error in 
the August 1956 rating decision and assigned a noncompensable 
evaluation for low back disability from May 4, 1956 to 
January 17, 1994 and a 40 percent evaluation beginning 
January 18, 1994.

Received by VA on March 16, 2000 was a letter on behalf of 
the veteran in which it was contended that the March 1994 
rating decision was clearly and unmistakably erroneous for 
not assigning a compensable evaluation for service-connected 
low back disability beginning May 4, 1956 because of the 
veteran's complaints in service of low back pain and because 
X-rays dated in October 1952 show minimal osteoarthritic 
changes with bilateral sacralization of L5.  It was pointed 
out that rating decisions dated in January 1982 and January 
1983 list the veteran's service-connected low back disability 
as 10 percent disabling.

A March 2000 rating decision granted a 10 percent evaluation 
for service-connected low back disability effective November 
25, 1981, the date of receipt of the claim for nonservice-
connected pension, based on clear and unmistakable error in 
the March 1994 rating decision.  The veteran timely appealed 
the failure to find clear and unmistakable error in the grant 
of an initial noncompensable evaluation for service-connected 
low back disability effective May 4, 1956.

Analysis

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of CUE.  "Clear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts." 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
"Clear and unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made." Russell, 3 Vet. App. at 313-4.

As described above, the March 1994 rating decision granted 
service connection for low back disability and assigned an 
initial noncompensable evaluation, effective May 4, 1956.  
The veteran obviously does not dispute the decision to grant 
service connection for his low back disability; rather, he 
contends that the way the service-connected disability was 
rated amounted to clear and unmistakable error.

It is contended that the March 1994 rating decision was 
clearly and unmistakably erroneous because it should have 
assigned a compensable evaluation for low back disability 
effective May 4, 1956 because of the veteran's complaints in 
service of low back pain and because X-rays dated in October 
1952 show minimal osteoarthritic changes with bilateral 
sacralization of L5.

With respect to the above contentions, the Board notes that 
despite initial complaints of low back pain in October 1952, 
after a foot locker fell on his foot, it was noted in late 
November 1952 that the veteran's back was better and that he 
was walking well.  Moreover, there were no low back problems 
when he was hospitalized for gastritis from January to 
February 1954 or when he was hospitalized for genitourinary 
complaints in May 1956.  Additionally, the veteran noted on 
VA disability evaluation in August 1956 that his back only 
bothered him when he lifted something very heavy, which is 
not the same as characteristic pain on motion.  In fact, a 
low back disability was not diagnosed until lumbosacral 
strain was noted on VA examination in December 1981, which 
resulted in the assignment of a nonservice-connected 10 
percent evaluation for low back disability effective November 
25, 1981.  Although minimal osteoarthritis was reported on 
low back X-rays in service, osteoarthritis was not diagnosed 
on low back X-rays in August 1956 and December 1981.

Based on the above, the Board concludes that the March 1994 
rating decision constituted a reasonable exercise of rating 
judgment under the law, in light of the lack of evidence 
clearly showing characteristic pain on motion, or other 
objective disability, of the low back until December 1981.

The Board concludes that the veteran is expressing 
disagreement as to how the RO weighed the evidence in its 
March 1994 assignment of a noncompensable evaluation for low 
back disability effective May 4, 1956.  Even if there was 
some evidence on file on which a grant of a compensable 
evaluation could have been awarded in March 1994, this is not 
a basis for a valid CUE claim.  See 38 C.F.R. § 20.1403(d)(3) 
(2003).  The Court has made it clear that a disagreement as 
to how the facts were weighed or evaluated does not provide a 
basis to find clear and unmistakable error.  See Russell, 3 
Vet. App. at 313-14; see also Crippen v. Brown, 9 Vet. App. 
412, 421 (1996).

This is not a case in which either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied, as is required in a claim involving 
clear and unmistakable error.  See Oppenheimer v. Derwinski, 
1 Vet. App. 370 (1991).  Consequently, for reasons stated 
above, there was no clear and unmistakable error in the 
assignment of an initial noncompensable evaluation for 
service-connected low back disability effective May 4, 1956, 
by the rating decision dated in March 1994.   


ORDER

The March 1994 rating decision assigning an initial 
noncompensable evaluation for service-connected low back 
disability effective May 4, 1956, was not clearly and 
unmistakably erroneous; accordingly, the appeal is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



